Citation Nr: 1631928	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  11-28 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that found no clear and unmistakable error in a November 2002 rating decision that denied service connection for tinnitus and declined to reopen the claim.

In an October 2011 substantive appeal, the Veteran perfected an appeal only for the denial to reopen the claim.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDINGS OF FACT

1.  In November 2002, the RO denied service connection for tinnitus; the Veteran did not express disagreement or submit new and material evidence within one year.  

2.  Evidence added to the record since the November 2002 rating decision, though new, is cumulative or redundant of the evidence of record at the time of the decision, is not material to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision that denied service connection for tinnitus is final.  38 U.S.C.A. §§ 7105 (West 2002) [(West 2014)]; 38 C.F.R. § 20.302 (2002) [(2015].  

2.  New and material evidence has not been received to reopen the claim of service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The RO provided notice in April 2010 prior to the initial decision that met the requirements including an explanation of all criteria for a claim for service connection, the requirements for new and material evidence, and the reason for the previous denial of the claim.  

At the time of the Veteran's request to reopen a claim for service connection for tinnitus, the file contained the Veteran's service treatment records and the results of a September 2002 VA examination.  Additional lay statements from the Veteran and records of private audiometric examination were also associated with the claims file.  Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

II. Analysis

The Veteran served as a U.S. Army infantryman and mortar crewmember with combat service in the Republic of Vietnam from January 1968 to January 1969.  He was awarded the Bronze Star Medal and Combat Infantryman's Badge.  

He contended in a March 2010 request to reopen a claim for service connection for tinnitus, a May 2010 statement, an August 2010 notice of disagreement, and a November 2011 substantive appeal that the RO did not acknowledge his noise exposure in service in the November 2002 rating decision.  He also contended that the basis for this decision was erroneous because the development of evidence was incomplete, did not discuss tinnitus as a separate issue, did not discuss the results of a September 2002 VA audiometric examination.  He noted that it was normal for soldiers not to report symptoms of tinnitus on discharge examinations and the absence of any military record showing tinnitus was insignificant.  He submitted the results of a May 2010 private audiometric examination and contended that this report and his contention that his tinnitus started during active service constituted new and material evidence to reopen the claim for service connection for tinnitus.  

In August 2000, the RO denied service connection for tinnitus because the claim was not well grounded.  Due to a change in the law, the RO obtained the results of a 
September 2002 VA audiometric examination but continued to deny the claim on the merits in November 2002.  

In this decision, the RO considered the Veteran's December 1999 statement that he had been exposed to high noise levels as a combat mortar man and experienced ringing in his ears since that time.  The RO reviewed service personnel records that confirmed his combat service and exposure to high levels of noise and service treatment records that showed that he was hospitalized in Vietnam for approximately one week for headaches, fatigue, and a fever of undetermined origin.  There was no mention of any ear injury, acute hearing deficits, or ringing in the ears.  In a June 1970 discharge physical examination, the Veteran reported that he was in good health, and a military examiner noted the results of a normal hearing test and no ear abnormalities.  

The RO also considered a January 1998 private hearing evaluation in which an audiologist noted the Veteran's report of tinnitus that started "several years ago as a result of cold noise exposure," and a record of hearing acuity examinations by his employer from 1976 to 1999 that showed increasing hearing acuity deficits but made no mention of tinnitus.  Finally, the RO considered the results of a November 2002 VA examination in which the audiologist noted the Veteran's history of noise exposure in the infantry and as a carpenter for a window manufacturer for 31 years with the use of hearing protection in the last 10 years.  The audiologist noted the Veteran's report of current tinnitus but that the onset was "uncertain."  The test results showed moderate to severe bilateral sensorineural hearing loss in the higher frequencies, but the audiologist determined that the hearing loss and tinnitus were not related to noise exposure in service because enlistment and discharge testing was normal. 

In November 2002, the RO, in part, denied service connection for tinnitus.  The RO acknowledged the Veteran's military noise exposure and current symptoms of tinnitus but cited the VA examiner's opinion that the current symptoms were not related to the noise exposure during active service.  Although the RO did not discuss the Veteran's lay statement that he experienced tinnitus since service, his statements to this effect in December 1999 and February 2000 were of record and cited in the list of evidence considered.   The Veteran did not express disagreement or submit new and material evidence within one year, and the decision is final.  
38 U.S.C.A. §§ 7105 (West 2002) [(West 2014)]; 38 C.F.R. § 20.302 (2002) [(2015].  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened .  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed, unless it is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for certain chronic disabilities if they are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  
38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, hearing loss is an organic disease of the nervous system and is among the diseases for which the presumption and continuity of symptomatology may be applied.  

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the language of 38 C.F.R. § 3.156(a) creates a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.

Since the November 2002 final decision, the RO received the following evidence:  the Veteran's lay statements and contentions in March 2010, May 2010, August 2010 (notice of disagreement), and October 2011 (substantive appeal) as noted above; and the May 2010 report of a private audiometric examination.   

In June 2010, the RO declined to reopen the claim for service connection for tinnitus because the evidence received since the final decision, though new, was not material because it did not address whether the current tinnitus occurred in or was caused by military service, the reason for the previous denial.  

The Board finds that lay and medical evidence received since November 2002 is new because it had not been previously considered.  The Veteran's lay statements of exposure to noise from munitions in combat and the onset of tinnitus during and since service are not material because they are cumulative of lay statements that were previously considered.   His contention that the November 2002 decision was wrongly decided because of inadequate development, inadequate of findings, or improper weighing of evidence are cumulative arguments that do not represent competent evidence that relates to an unestablished fact necessary to substantiate the claim; specifically whether his current tinnitus was caused or aggravated by noise in service.  His lay statement of a continuity of tinnitus during and after service is also cumulative as it was previously considered in light of other evidence of record.  Likewise, the report of the May 2010 private hearing evaluation, though new, is not material because it is cumulative of evidence of a current disorder and cites military noise exposure and an onset "years ago," all of which were previously considered.  It does not contain competent evidence that the disorder was caused or aggravated by noise exposure or any other aspect of service and is also cumulative with respect to the continuity of symptoms since service.    

Therefore, as new and material evidence has not been received, the claim for service connection for tinnitus is not reopened.  



ORDER

As new and material evidence has not been received, the claim for service connection for tinnitus is not reopened.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


